HARADSON, J.
1. There was no error m overruling the demurrer to the 3d count of the complaint, — the .only one insisted on, in argument, — on the ground that it did not, set out in full the ordinance alleged to have been violated. It did state the substance of the ordinance, and averred its violation. It was only necessary to state its purpose and date, so as to identify it, and aver its violation. — Goldthwaite v. City Council of Montgomery, 50 Ala. 486.
*4192. In plea 2, the defendant averred that it had neither an agent nor an office in Alabama City, and had not had, since the enactment of the ordinance referred to in the complaint. The plaintiff moved to strike this averment out of the plea, because it was. immaterial and irrelevant to the issue, and frivolous, which motion was granted, and in this there was no error. The fact averred did not negative defendant’s liability to pay a license to do business in the municipality. — A. G. S. R. R. Co. v. Tapia, 94 Ala. 228.
The defendant does not insist on errors assigned on ruling of the court sustaining demurrers to pleas 4, 5 and 6.
3. The remaining grounds insisted on are, that the ordinance is void, for that, as alleged, it is violative of interstate commerce laws and of the 14th amendment of the Federal constitution, im that the revenue derived by the company on business done within the town, did not. exceed $200 per annum, a sum not equal to> the expenses incurred in operating the railway within the city, and for that reason a tax of $50 for a business license was unreasonable.
The act chartering Alabama City (Acts, 1890-91, p. 816), bestows on the mayor and aldermen all the powers usually found in the charter's of cities, and among them the power1 (§ 12), “to ordain and pass'such ordinances and by-laws, not inconsistent with the laws of this State, as shall be needful for the government, police interest, welfare and good order of said city; * * * to.have and exercise police power in said city,” etc.; and by section 15, “That said city council shall have authority to levy and collect from all persons, firm or corporation trading or carrying on any business, trade, or profession by agent or otherwise, in said corporate limits, a license tax, which .shall be fixed and declared by ordinance.”
Under the agreed statement of facts on which the case was tried, it appears that for each year for which the license tax in this case is. claimed, the mayor and aldermen had passed an ordinance making it unlawful for any person, firm or corporation to engage in or carry •on any business, trade or profession in said city, for *420which a license is required by law, without having paid for and taken out a license therefor a,s required by ordinance. The clause of the ordinance as to railroads was as follows: “Railroads, each company having an office in, or running cars through or into this city for the business of transporting freight or passengers from Alabama City to other points in this State and from other points in the State, to, Alabama City, $50.”
The ordinance by its terms invades no provision of interstate commerce regulations. It applies solely to business carried on by railroads, done exclusively within the borders of the State, and if our former adjudications on the subject are to be adhered to', from which we have no reason to' depart, the ordinance does not interfere with interstate commerce. — Anniston v. Southern R. Co., 112 Ala. 557; Holt v. Mayor, 111 Ala. 369.
Our eyes have not been opened to any violation of the XIV amendment to the Federal constitution, by the ordinance, nor do> we regard the privilege tax as imposed, unreasonable and void on that account. “The reasonableness or unreasonableness of a license tax cannot be determined by the extent of the business of a single individual! There may be competition, or negligence on his part, or other considerations affecting the extent of the business,” — N. C. & St. L. R. Co. v. City of Attalla, 118 Ala. 368.
We have passed on the questions requiring consideration, and under-the agreed state of facts, conclude that the Court, below did not err1 in the judgment rendered.
Affirmed.